Case 4:19-cv-04029-KES Document 1-4 Filed 02/08/19 Page 1 of 8 PageID #: 36
 Case4:18-cr-40100-l^ Document 36 Filed 09/05/18 pa^jie 1 of 8 PagelD #: 145


                       UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA
                             SOUTHERN DIVISION



   UNITED STATES OF AMERICA,                CR 18-40100-KES

                     Plaintiff,
                                           FACTUAL BASIS STATEMENT
        vs.



   LASERLITH CORPORATION,

                      Defendaint.




       The undersigned parties stipulate that the following facts are true and

 establish a factual basis for the plea in the action pursuant to Federal Rules of

 Criminal Procedure 11(b)(3):

       On     May   21,   1998,     MicroAssembly    Technologies, Incorporated

 ("MicroAssembly^), by and through its executive officer, Wallace Tang, registered

 as a domestic, for-profit corporation with the California Secretary of State.

 Effective April 1, 2015, the address for MicroAssembly was 3411 Regatta

 Boulevard, Richmond, California 94804. In 2014, MicroAssembly also claimed

 a Fargo, North Dakota, address in state filings in California.

       On September 5, 2008, Defendant Laserlith Corporation ("Laserlith"), by
 and through its President Sine Chao, was registered as a foreign, for-profit
 corporation with the North Dakota Secretary of State. Defendant Laserlith was
 previously registered as a foreign corporation in California on August 24, 2007.


                                                                        EXHIBIT
Case 4:19-cv-04029-KES Document 1-4 Filed 02/08/19 Page 2 of 8 PageID #: 37
 Case4;18-cr-40100-l^ Document 36 Filed 09/05/18 ^e 2 of 8 PageiD #: 146


 Effective March 20, 2014, the address for Defendant Laserlith was 4200 James

 Ray Drive, Suite 501, Grand Forks, North Dakota 58202.

       MicroAssembly was the parent corporate entity ofDefendant Laserlith, and

 other corporate entities, including Blue Sky Engineering, Incorporated, ("Blue

 Slsy") and Black HiUs Nanosystems Corporation ("Black Hills Nano"). Sine Chao

 served as the Principle Corporate Officer ofDefendant Laserlith; Gina Kitn served

 as the Principal Corporate Officer of Black Hills Nano. All of these entities were

 related and conducted operations in the State and District of South Dakota,

 affecting interstate commerce, and Black Hills Nano's registered agent for service
                                                                            I




 of process was located in Sioux Falls, South Dakota.

       Although the principals interchanged the names of the entities for various

 projects, the work of these individuals and entities significantly overlapped.

 Chao also served as MicroAssembly's Chief Financial Officer and as a former

 Director. Kim worked as an engineer for MicroAssembly. While Kim served as

 Black HUls Nano's President, Tang served as its Director of Research and

 Development. While Chao served as Defendant Laserlith's President, Tang

 served as a company Officer and Kim served as its Corporate Secretary.

       The National Science Foundation ("NSF"), the National Aeronautics and

 Space Administration ("NASA"), and the Department of Energy ("DOE")

 participated in the Small Business Innovation Research ("SBIR") Program and

 Small Business Transfer Technology Research ("STTR") Program throu;^ which

 Defendants sought and obtained federal funds. All SBIR and STTR proposals

 were required to be electronically submitted to the federal agency offering the
                                        [2]
Case 4:19-cv-04029-KES Document 1-4 Filed 02/08/19 Page 3 of 8 PageID #: 38
 Case 4:18-cr-40100-K^ Document 36 Filed 09/05/18 ^e 3 of 8 PagelD #: 147


 grant or contract opportunity. NSF's, NASA's, and DOE's computer servers used

 to receive contract proposals were located in Virginia, Mississippi and Maiyland,

 and Vir^nia, respectively. Federal SBIR and STTR grant and contract award

 payments were electronically transferred from the associated federal agency,

 through the United States Department of the Treasury, and then wired to a

 business bank accountidentified by the Defendants. Defendants also used wires

 to transmit interstate communications to and from South Dakota.


       Beginning in approximately 2012, and continuing through 2016, within

 the State and District of South Dakota and elsewhere, Defendant.Laserlith, at

 the direction and behest of its principal. Sine Chao, along with others both

 known and unknown to the Grand Jury and United States, did unlawfully,

 voluntarily, intentionally, and knowingly conspire, combine, confederate, and

 agree together and with each other to devise a scheme and artifice to defraud,

 and obtain money and property by means of false and fraudulent pretenses,

 representations, and promises, by sending and causing to be sent a sign, signal,

 and sound to be transmitted by means of wire communications in interstate and

 foreign commerce, in violation of 18 U.S.C. § 1349. The object of Defendants'

 conspiracy was to obtain federally-funded projects by and through material

 misrepresentations, statements, and omissions, thereby depriving the United

 States the ability to fund other small businesses and resulting in the enrichment

 of Defendants Laserlith, MicroAssembly, Blue Sky, and Black Hills Nano, and of

 individuals Wallace Tang, Sine Chao, and Gina Kim.


                                       [3]
Case 4:19-cv-04029-KES Document 1-4 Filed 02/08/19 Page 4 of 8 PageID #: 39
 Case 4:18-cr-40100-K^ Document 36 Filed 09/05/18              4 of 8 PagelD #: 148


         In furtherance of the conspiracy and to accomplish the object thereof,

 Defendant LaserHth and Sine Chao, individually and as duly authorized ofRcer

 for Laserlith Corporation, did commit the following overt acts, as well as others,

 in the District of South Dakota and elsewhere, and at all times relevant'to this

 case:



         1.   Defendant Laserlith and Sine Chao applied for and received federal

 awards. Defendant Laserlith and Sine Chao communicated with, transmitted

 proposals through, and received payments by electronic communications and

 wires. These electronic transmissions and wires were interstate.


         2.   Defendant Laserlith and Sine Chao applied for and received federal

 awards for essentially equivalent work, or portions thereof, concealing the

 existence of the awards and the relationships between related companies from

 the awarding agencies.

         3.   During the application process, Defendant Laserlith and Sine Chao

 misrepresented the existence and use of distinct company facilities, equipment,

 and operations in South Dakota and North Dakota, and elsewhere outside of

 California. These representations and statements were false in that all of the

 companies were co-located in a common facility in Richmond, California, sharing

 the same resources and performing essentially equivalent work, or portions

 thereof.


         4.   Between 2012 and 2016, Defendant Laserlith and Sine Chao

 submitted, or caused the submission of, wire transmissions of approximately

 four (4) false claims and six (6) materially false statements with knowledge of
                                        [4]
Case 4:19-cv-04029-KES Document 1-4 Filed 02/08/19 Page 5 of 8 PageID #: 40
 Case4:18-cr-40100-f^ Document 36 Filed 09/05/18 pa^e 5 of 8 PagelD #: 149


 their falsilyj solely to obtain federal awards. These false claims are specifically

 set forth in the chart on pages 7 through 8 of this Factual Basis Statement.

 "Knowledge" is defined as being (1) actual knowledge,(2) deliberate ignorance of

 the truth or falsity of the information, or (3) reckless disregard of the truth or

 falsity of the information. The term "material" means having a natural tendency

 to influence, or be capable of influencing, the payment or receipt of money or

 property.

       5.    Defendant Laserlith's and Sine Chao's actions,false statements, and

 misrepresentations included the preparation and submission of proposals for

 awards under the NSF, NASA, and DOE programs, specifically involving costs,

 employees, the eligibilily of principal investigators, suitability of facilities,

 location of facilities, subcontractors, consultants, letters of support, and

 certifications submitted to NSF, NASA, and DOE.

       6.    Defendant Laserlith's and Sine Chao's actions,false statements, and

 material misrepresentations resulted in the receipt of payments from the U.S.

 government. The fraudulently-obtained NSF, NASA, and DOE awards totaled

 $1,086,487.77, joint and several between Defendant Laserlith, and corporate

 entities MicroAssembly, Blue Sky, and Black Hills Nano.

       As a result of Defendant Laserlith's and Sine Chao's scheme and artifice

 to defraud and to obtain money and property by means of false, fictitious, and

 fraudulent pretenses, representations, and promises relating to material facts,
 Defendant Laserlith and Sine Chao knowingly presented or caused to be


                                         [5]
Case 4:19-cv-04029-KES Document 1-4 Filed 02/08/19 Page 6 of 8 PageID #: 41
 Case 4:18-cr-40100-KK Document 36 Filed 09/05/18 gage 6 of 8 PagelD #: 150




 presented false or fraudulent proposals via interstate wire transmissions and

 unlawfully obtained an award from a federal agency, as set forth below:




        NSF             Laserlith      Micromachmed components for wireless
       2014           $734,890.00      applications regarding proposal number
                                       1431008
        NSF             Laserlith      Micromachined Varactor for Antenna
       2012           $149,497.00      Impedance Matching regarding proposal
                                       nxnnher 1217624
        NSF             Laserlith      RF Mems Relay for ATE Applications
       2013           $179,479.00      regarding proposal number 1143347

 The above awards to Defendant Laserlith amounted to $1,063,866.00. NSF

 award-number 1431008 was terminated when Defendant Laserlith's conduct

 was discovered. Upon terminating this award, NSF recovered $551,168.00,

 thereby bringing the total loss to the United States of$512,698.00. This amount
 represents Defendant Laserlith's portion of the total loss to the United States.
 Defendant Laserlith's actions were in violation of 18 U.S.C. § 1349.

       At all times relevant to the above awards, Sine Chao, acting individually

 and as the duly authorized officer for Laserlith Corporation,submitted, or caused
 the submission of, wire transmissions specifically relating to the proposals with
 knowledge of materially false statements and representations in the proposals,
 solely to obtain federal awards for Defendant Laserlith and its related entities
 from NSF, NASA,or DOE. Furthermore, between 2012 and 2016 and at all times
 relevant to this case. Sine Chao, acting individually and as the duly authorized

 officer for Defendant Laserlith Corporation,submitted, or caused the submission
Case 4:19-cv-04029-KES Document 1-4 Filed 02/08/19 Page 7 of 8 PageID #: 42
 Case 4:18-cr-40100-          Document 36 Filed 09/05/18 pa^e 7 of 8 PagelD #: 151


 of, wire transmissions of three (3) false claims and four (4) materially false

 statements with knowledge of their falsity, solely to obtain federal awards for

 Defendant Laserlith and its related entities from NSF, NASA,or DOE,as follows:


      1/16/2013    $179,479     NSF Final Report Cover         False Statements
                                Page with SBIR/STTR            made to place of
                                Funding Agreement              performance, all
                                Certification for NSF          funds expended as
                                Proposal 1143347 titled RF     budgeted, and
                                MEMS Relay for ATE             primaiy employment
                                Applications                   of PI
      7/15/2013    $149,497     NSF Final Report Cover         False Statements
                                Page with SBIR/STTR        made to place of
                                Funding Agreement          performance, all
                                Certification for NSF      funds expended as
                                Proposal 1217624 titled    budgeted, and
                                Micromachined Varactor for primary employment
                                Antenna Impedance          of PI
                                Matching
      1/31/2014    $734,890     NSF Proposal 1431008           False information
                                titled Micromachined           and statements
                                components for wireless        provided regarding
                                applications                   place of
                                                               performance,
                                                               primary
                                                               employment,
                                                               equipment and
                                                               facilities.



      Approximate                 Document                             Description
         Date
       7/15/2013     NSF SBIR/STTR Final Report              False statements provided
                     Cover Page for Micromachined            regarding primary
                     Varactor for Antenna Impedance          emplojment, and
                     Matching                                facilities.
  ■    1/30/2014     NSF Proposal 1431008 titled             False information and
                     Micromachined components for            statements provided
                     wireless applications                   regarding place of
                                                             performance, primaiy


                                           [7]
Case 4:19-cv-04029-KES Document 1-4 Filed 02/08/19 Page 8 of 8 PageID #: 43
 Case 4:18-cr-40100-    Document 36 Filed 09/05/18 p^^e 8 of 8 PagelD #: 152


                                                    employment, equipment
                                                    and facilities.
   6/17/2014     NSF SBIR/STTR Administrative       False statements made to
                 Questions for 1431008 titled       tasks overlapping with
                 Micromachined components for       other proposals, to the
                 wireless applications              affiliated companies, and
                                                    to the location of
                                                    significant research.
    4/30/2015    NSF SBIR/STTR Interim Report       False statements or
                 Cover Page for Micromachined       information provided
                 components for wireless            regarding primary
                 applications                       employment and facilities.

                                  RONALD A. PARSONS,JR.
                                  United States Attorney



                                          ly R.
                                                    tates Atl/omey

                                   Jiotix Falis7"Sb 57tel=2638
                                  Telephone: (605)330-4400
                                  Facsimile: (605)330-4410
                                  E-Mail: Jeremy.Jehangiri@usdoj.gov



    9/4/2018
 Date                             Sine Chao, individually and a§'''^duly
                                  authorized officer for Laserlith Corporation
                                  Defendant




   September 4. 2018
 Date                             Michael Li-Ming Wong
                                  Attorney for Defendant




                                    [8]
